DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 6


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment 1/29/2021.Claims 21-44 are pending. In response to Amendment, the previous rejection of Claims 21-44 under 35 U.S.C. 103 as being unpatentable over Lang et al (US 2016/0045317) in view of Christensen et al (US 2013/0278600)are withdrawn.
				
				Allowable Subject Matter 
Claims 21-44 are allowed. 
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

 (a) a computer processor; and (b) a non-transitory computer-readable memory storing instructions executable by the computer processor; (c) wherein said instructions, when executed by the computer processor, perform steps (a computer program or other automated processing equipment can be utilized in effectuating the various methods and systems described herein, paragraph [0088], [0117]) comprising: 
(i) generating a database of parametric anatomy comprising one or more of volume data and isometric surface models of one or more aspects of the anatomy ( designing patient adapted surgical repair system using parameterized body and multibody simulations ,Abstract; database of anatomical features of interest with normalized patient models, paragraph [0056],[0066]; a template model having a surface data representation, such as for example a parametric surface [i.e. database of parametric anatomy comprising surface model of anatomy aspects], paragraph [0038] and [0044]); ;
 (ii) tagging one or more objects within the parametric anatomy ((determining the patient specific parameters relevant for placing an implant component in a particular anatomical location. The parameters can include patient specific articular dimensions and geometry and also information about ligament location, size, and orientation, as well as potential soft-tissue impingement, and, optionally, kinematic information for the particular joint or anatomy of interest (the objects within the parametric anatomy; [0139]; registering RF or optical markers to limbs [registering markers is interpreted as tagging] for measuring limb movements, for example, flexion, extension, abduction, adduction, rotation, and other limb movements [i.e. tagging objects in parametric anatomy], paragraph [0119]),

 (iv) configuring a base parametric model of patient anatomy as a function of input patient data comprising one or more physical characteristics of the patient (the patient's existing anatomical data is interpret as the base parametric model of patient anatomy, paragraph [0024]; paragraph [0035], [0056-0058]); (v) applying data relating to the imaging scan to the base parametric model (paragraph [0109], [0116]; 
(vi) searching the data relating to the imaging scan for one or more markers within the data (performing a shape search of a case database of original implant designs and if an original implant design is found by the shape search that is a good match, selecting the original implant design for making the implant [i.e. searching the data; claim 1)
 (vii) aligning the parametric model to the one or more markers of the imaging scan 
( the degree of deformity correction that is necessary to establish a desired limb alignment can be calculated based on information from the alignment of a virtual model of a patient's limb [i.e. alignment of the parametric model], [0091]; Imaging data can be used to virtually determine a patient's axis and misalignment, anatomic reference points and limb alignment, including alignment angles within the same and between different joints or to simulate normal limb alignment, paragraph[0061]).While Lang   

inputting patient data comprising an imaging scan, which comprises a two dimensional black and white imaging scan, of a target patient anatomy of a patient and generating slices which are converted into a volume, then clipping and filtering the volume data, from which an isosurface is generated using an OTSU volume histogram threshold , after which a mesh polygon shape is generated from the isosurface; (iv) configuring a base parametric model of patient anatomy as a function of input patient data comprising one or more physical characteristics of the patient
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 33 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664